PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Scott, et al.
Application No. 16/714,701
Filed: 14 Dec 2019
For: KINKLESS INFUSION SET FOR MEDICAL USE

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.78(c), filed July 26, 2022.

The petition is DISMISSED WITHOUT PREJUDICE.

In accordance with 37 CFR 1.33(b), amendments and other papers, except for written assertions pursuant to 37 CFR 1.27(c)(2)(iii) or (c)(2)(iv), filed in the application must be signed by: 

(1)	A patent practitioner of record; 
(2)	A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34; or 
(3)	The applicant (§ 1.42). Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner.

The instant petition is not properly signed in accordance with 37 CFR 1.33(b)(1) or 1.33(b)(2) as practitioner’s attorney registration number has not been provided. Pursuant to 37 CFR 1.34, an attorney acting in a representative capacity must set forth his or her registration number, his or her name, and his or her signature in all documents submitted before the Office.

Please be advised that any request for reconsideration of this decision must be properly signed.

If reconsideration of this decision is desired, a petition for reconsideration under 37 CFR 1.78(c) must be filed within TWO (2) MONTHS from the mail date of this decision. Extension of this two-month time limit can be granted under 37 CFR 1.136(a). This is not a final agency action within the meaning of 5 USC 704.

Further correspondence with respect to this matter should be addressed as follows:

By mail:				Mail Stop Petition
					Commissioner for Patents
					P.O. Box 1450
					Alexandria, VA 22313-1450

By facsimile:				(571) 273-8300

By hand delivery:			U.S. Patent and Trademark Office
					Customer Window, Mail Stop Petition
					Randolph Building
					401 Dulany Street
					Alexandria, VA 22314

Via EFS Web

Any questions concerning this matter may be directed to the undersigned at (571) 272-3205.  

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions